Case 2:20-cv-00373-JDL Document 14 Filed 01/04/21 Page 1 of 2                             PageID #: 189




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


DOMINGUS NOBREGA et al.,                           )
                                                   )
          Plaintiffs,                              )
                                                   )
                          v.                       ) 2:20-cv-00373-JDL
                                                   )
YORK COUNTY et al.,                                )
                                                   )
          Defendants.                              )

         ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                        MAGISTRATE JUDGE

          Domingus Nobrega and a number of other prisoners 1 at the York County Jail

(collectively, “Nobrega”) filed this action in Maine state court arising out of jail

officials’ alleged failures to implement and enforce safe COVID-19 protocols (ECF No.

3-1). On October 14, 2020, the Defendants removed the case to this Court on federal

question grounds (ECF No. 1). Nobrega subsequently filed two documents: (1) an

objection to the notice of removal, in which Nobrega argued that the complaint did

not raise any federal claims (ECF No. 9), and (2) a motion to dismiss any federal

claims that were in the complaint (ECF No. 10).

          On November 30, 2020, United States Magistrate Judge John C. Nivison

submitted a Recommended Decision on the matter (ECF No. 11), pursuant to 28

U.S.C.A. § 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b). The Magistrate Judge

recommended that the Court overrule Nobrega’s objection, construe his motion to

dismiss as a motion to amend the complaint, grant that motion to amend, and remand


 1   The full list of Plaintiffs is included in the state court record and is docketed at ECF No. 3-32.
Case 2:20-cv-00373-JDL Document 14 Filed 01/04/21 Page 2 of 2                    PageID #: 190




the matter to state court. 2 The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.

       I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

       It is therefore ORDERED that the Recommended Decision (ECF No. 11) of

the Magistrate Judge is hereby ACCEPTED. Nobrega’s motion for leave to amend

the complaint (ECF No. 10) is GRANTED and the operative pleading is the amended

complaint (ECF No. 12).           Accordingly, it is ORDERED that the matter be

REMANDED to the state court.

       In light of this disposition, Nobrega’s objection to the notice of removal (ECF

No. 9) is DENIED AS MOOT.



       SO ORDERED.

       Dated this 4th day of January, 2021


                                                           /s/ JON D. LEVY
                                                    CHIEF U.S. DISTRICT JUDGE




  2 Nine days after the Magistrate Judge issued his Recommended Decision, Nobrega filed an amended

complaint that contains only state law claims (ECF No. 12). Although the amended complaint was
filed before this Court accepted the Recommended Decision, it was properly docketed as an amended
complaint, rather than a proposed amended complaint; therefore, it does not need to be refiled.
                                                   2
